Appellant was convicted of slander, and his punishment assessed at a fine of $750. Appellant tendered to the court the following special instruction: "The jury are further charged as part of the law of this case, that the indictment charges that defendant falsely and maliciously and falsely and wantonly did impute to Mrs. E.P. Henderson a want of chastity, etc., by the use of the words uttered of and concerning said Mrs. E.P. Henderson alleged in the indictment. In order to convict defendant of the charge alleged in the indictment, you must believe from the evidence beyond a reasonable doubt not only that the alleged false words charged in the indicement were uttered as alleged, by defendant, but the State must further show by the evidence beyond a reasonable doubt that said words so alleged were uttered by defendant maliciously or wantonly. By the expression and word maliciously, is meant that said words must have been so uttered as to imply by defendant an evil intent or legal malice, or without reasonable grounds for believing that the words uttered were true, and without reasonable ground for believing that the witness Mrs. E.P. Henderson had a bad reputation for virtue and chastity, or was an unchaste woman; and defendant must believe her reputation to be bad or that she was unchaste. By the expression wantonly, as used in the indictment in this case is meant, that the words charged to have been uttered by defendant must have been uttered regardless of the consequences, in a rckless manner, or under such circumstances as evinced a wicked and mischievous intent and without excuse." We think the court should have given this charge to the jury, since it is a part of the statutory definition of slander. For a full discussion of this matter, see Branch v. State, 41 Tex. 622; McMahan v. State, 13 Texas Crim. App., 220; Thomas v. State, 14 Texas Crim. App., 200; Lane v. State, 16 Texas Crim. App., 172; Duke v. State, 19 Texas Crim. App., 14; Van Dusen v. State,34 Tex. Crim. 456; Hubbard v. State, 17 S.W. Rep., 126; Tippen v. State, 43 S.W. Rep., 1000; Collins v. State, 44 S.W. Rep., 846; Stayten v. State, 9 Texas Ct. Rep., 654.
The other questions raised by appellant are thoroughly discussed *Page 498 
in the cases cited, and we do not deem it necessary to review them in detail.
The judgment is accordingly reversed and the cause remanded.
Reversed and remanded.